NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 23, 2013*
                                 Decided January 23, 2013

                                           Before

                          FRANK H. EASTERBROOK, Chief Judge 

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐2750

GERALD ACE GUICE, JR.,                              Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Western Division.
       v.
                                                    No. 12 C 50175
CHARLES R. WINKLER, et al.,
    Defendants‐Appellees.                           Philip G. Reinhard,
                                                    Judge.

                                          ORDER

        Gerald Guice received a smaller share than expected from his father’s estate and
blames his probate lawyer. He sued the lawyer in state court, alleging that counsel had
committed malpractice by fabricating a gift from his father to other relatives of stock
certificates that otherwise would have been distributed to Guice. After losing that suit,



       *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the brief and
the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2750                                                                                  Page 2

Guice filed this action in federal court claiming that the presiding state judge, the defendant
probate attorney, and other lawyers involved in the malpractice litigation “conspired” to
prevent him from winning that case. Essentially he repeats his malpractice theory and adds
that the defendant judge not only ignored or misunderstood his evidence but also excluded
testimony from physicians that a head injury made it difficult for him to understand legal
issues.

        The district court allowed Guice to file his complaint in forma pauperis but
dismissed it immediately as frivolous. See 28 U.S.C. § 1915(e)(2)(B). Among other reasons,
the court cited the Rooker‐Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), and the state judge’s absolute judicial
immunity. Guice did not appeal the dismissal but filed instead, more than a month after
entry of judgment, a motion that we construe as one under Federal Rule of Civil Procedure
60(b). See FED. R. APP. P. 4(a); Blue v. Int’l Bhd. of Elec. Workers Local Union 159, 676 F.3d 579,
583–84 (7th Cir. 2012). The district court denied the motion, prompting this appeal.

        In this court Guice argues the merits of his civil‐rights lawsuit, but an appeal from
the denial of a Rule 60(b) motion is not a means to challenge the underlying decision.
See Blue, 676 F.3d at 584; Tango Music, LLC v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th
Cir. 2003). Rule 60(b) is an extraordinary remedy, Wills v. Lepine, 687 F.3d 826, 833 (7th Cir.
2012); Bakery Mach. & Fabrication, Inc. v. Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir.
2009), and Guice does not assert any basis for relief specified in that rule.

                                                                                      AFFIRMED.